Citation Nr: 0405098	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for hyperhidrosis.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disability with anxiety and insomnia.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a heart 
condition.

4.  Whether new and material evidence has been received to 
reopen the claim for bronchial asthma.

5.  Whether new and material evidence has been received to 
reopen the claim for rheumatism, to include rheumatoid 
arthritis.



ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran is a WWII Era veteran who served in the Special 
Philippine Scouts from September 1946 to April 1947.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was scheduled for a hearing in March 2003, 
but he failed to report. 

Although the RO has described one of the veteran's claimed 
disabilities at issue as a "nervous condition," the Board 
believes that it is more appropriate to refer to the disorder 
as a psychiatric disability.

FINDINGS OF FACT

1.  By rating decision in March 2000, the RO denied the 
veteran's claim to reopen his claim to entitlement to service 
connection for hyperhidrosis; a timely notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Evidence received since the March 2000 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for hyperhidrosis, nor is it so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  By rating decision in May 2000, the RO denied the 
veteran's claim to reopen his claim to entitlement to service 
connection for a psychiatric disability with anxiety and 
insomnia; a timely notice of disagreement was not received to 
initiate an appeal from that determination.

4.  Evidence received since the May 2000 rating decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for a psychiatric disability with 
anxiety and insomnia, nor is it so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

5.  By rating decision in May 2000, the RO denied the 
veteran's claim to reopen his claim to entitlement to service 
connection for a heart disability; a timely notice of 
disagreement was not received to initiate an appeal from that 
determination.

6.  Evidence received since the May 2000 rating decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for a heart disability, nor is it 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  By rating decision in May 2000, the RO denied the 
veteran's claim to reopen his claim to entitlement to service 
connection for a bronchial asthma; a timely notice of 
disagreement was not received to initiate an appeal from that 
determination.

8.  Evidence received since the May 2000 rating decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for bronchial asthma, nor is it 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

9.  By rating decision in May 2000, the RO denied the 
veteran's claim to reopen his claim to entitlement to service 
connection for rheumatism, to include rheumatoid arthritis; a 
timely notice of disagreement was not received to initiate an 
appeal from that determination.

10.  Evidence received since the May 2000 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for rheumatism, to include 
rheumatoid arthritis, nor is it so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The May 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
hyperhidrosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 3.156 (2003).

4.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
psychiatric disability with anxiety and insomnia.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 38 
C.F.R. § 3.156 (2003).

5.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a heart condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 3.156 (2003).

6.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
bronchial asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 3.156 (2003).

7.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
rheumatism, to include rheumatoid arthritis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§ 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The October 2001 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board further notes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The October 2001 VCAA letter was prior to the July 
2002 rating decision which gives rise to this appeal.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes private medical 
records.  The Board notes that the veteran was not examined 
in connection with his claims.  However, the record does not 
include any reliable medical evidence to indicate that any of 
the disabilities claimed by the veteran were incurred in or 
aggravated during his service.

It also appears that the RO has made every reasonable attempt 
to locate and obtain any available service records.  It is 
unfortunate, but it appears that the veteran's records were 
destroyed in the 1973 fire at the National Personnel Records 
Center.  Under the circumstances, the Board must conclude 
that the RO has fully met the duty to assist the veteran in 
this case and that no useful purpose would be served by 
further delaying appellate review for any additional searches 
for available records.  Under the circumstances, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  Even assuming that he has current 
disabilities, with a complete lack of persuasive evidence of 
inservice symptoms and a lack of evidence of a continuity of 
symptoms for many years after service, any etiology opinions 
would be purely speculative.  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Analysis

By way of March and May 2000 rating decisions, the RO denied 
the veteran's applications to reopen his claims for 
entitlement to service connection for hyperhidrosis, a 
psychiatric disability with anxiety and insomnia, a heart 
disability, bronchial asthma, and rheumatism, to include 
rheumatoid arthritis because the RO determined that the 
evidence submitted was not new and material.  The RO sent 
notice of the decision to the veteran at his last address of 
record.  However, a notice of disagreement was not received 
to initiate an appeal from either determination.  Therefore, 
the March and May 2000 rating decisions became final.  
38 U.S.C.A. § 7105(c).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  38 
C.F.R. § 3.156(a).  The Board notes here that the provisions 
of 38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  The amended version is 
applicable to claims filed on or after August 29, 2001.  From 
a review of the July 2002 rating decision and the statement 
of the case, it appears that the RO has viewed the present 
appeal as arising from an RO review of the case undertaken in 
October 2001 in view of the enactment of VCAA.  The statement 
of the case shows that the RO used the new version of 38 
C.F.R. § 3.156(a) which defines new evidence as existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2003).  

For requests to reopen received prior to August 29, 2001, new 
and material evidence was defined by regulation as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  The Board notes that a supplemental 
statement of the case issue in April 2003 appears to have 
applied this version of 38 C.F.R. § 3.156(a).  The Board has 
therefore reviewed the appeal under both definitions of new 
and material evidence.  However, the ultimate determination 
as to each issue is the same regardless of which version is 
applied. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board notes that it has a jurisdictional responsibility 
to determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir. 2001).  Accordingly, the Board must initially 
determine whether there is new and material evidence to 
reopen the claim for service connection for hyperhidrosis, a 
psychiatric disability with anxiety and insomnia, a heart 
condition, bronchial asthma and rheumatism, to include 
rheumatoid arthritis.

Evidence of record at the time of the March and May 2000 
rating decisions consists of various private medical records 
from Dr. Villanueva, Dr. Antonio Uy, Dr. Luz Abenojar Uy and 
multiple statements from the veteran.  Evidence received 
since the March and May 2000 rating decisions includes 
duplicate medical certificates from Dr. Villanueva, a 
December 2001 statement from Dr. Luz Abenojar Uy stating she 
had been treating the veteran since 1996 for various 
ailments, three statements from Dr. Luz Abenojar received by 
the RO in April 2002 stating that she treats the veteran for 
various ailments, and has done so since 1996, and that she 
has prescribed various medicines for him, and a medical 
certificate from Robert Gualberto, M.D. which states that he 
has treated the veteran for bronchial asthma from 1996 until 
present time.

The claims to reopen the claims for service connection for 
hyperhidrosis, a psychiatric disability with anxiety and 
insomnia, a heart disability, bronchial asthma, and 
rheumatism, to include rheumatoid arthritis were denied by 
the RO in the March and May 2000 rating decisions for lack of 
evidence addressing the issue of service incurrence of any of 
these disabilities.  In reviewing the evidence of record 
received since the 2000 rating decisions, the Board finds 
that, with the exception of the duplicate medical statements 
from Dr. Villanueva, all of the evidence is new in that it 
was not of record at the time of the 2000 rating decisions. 
However, none of the evidence is material because none of it 
addresses the critical issue of incurrence of any of the 
disabilities in service or within any relevant presumptive 
periods following discharge from service.  All of the medical 
records from Dr. Antonio Uy, Dr. Luz Abenojar Uy and the 
Gualberto clinic address the veteran's current medical 
disabilities and purport to attest to the fact that he has 
been treated since 1996 for various medical problems.  
However, none of the evidence addresses the issue of the 
causal relationship between the veteran's service and his 
current ailments.  The newly received evidence does not raise 
a reasonable possibility of substantiating the claim, nor is 
the newly received evidence, by itself or in connection with 
the evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  Under either definition of new and material 
evidence, the claims for entitlement to service connection 
for hyperhidrosis, a psychiatric disability with anxiety and 
insomnia, a heart disability, bronchial asthma, and 
rheumatism, to include rheumatoid arthritis, have not been 
reopened.


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



